Citation Nr: 1600594	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-16 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected left thoracic outlet syndrome.
 
2.  Entitlement to a disability rating in excess of 40 percent for service-connected left thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from March 1981 to September 1984.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which continued a 30 percent disability rating for thoracic outlet syndrome on the left, and denied entitlement to service connection for arthritis in the left shoulder (claimed as a left shoulder condition), and degenerative arthritis in the cervical spine (claimed as a neck condition).  
 
The Veteran testified before the undersigned in September 2009.  In January 2010, the Veteran's appeal was remanded by the Board.
 
Additionally, in an October 2011 Supplemental Statement of the Case Notice Response Form, the Veteran appeared to request a second Board hearing.  In an April 2014 statement, the Veteran's representative clarified that the Veteran did not wish to have another Board hearing.
 
In a September 2012 rating decision, the agency of original jurisdiction awarded the Veteran a total disability rating based on individual unemployability (TDIU).  The award was effective from November 12, 2010.  The Veteran did not appeal the effective date assigned for the award, and the decision has become final.  In a February 2014 Written Brief Presentation, the Veteran's representative noted in particular, "After this the AOJ should readjudicate whether TDIU is merited from the ending of desk work running a business in 2008."  It is not entirely clear whether the Veteran's representative is unaware of the earlier grant of TDIU and is seeking to raise a claim for the award, or if the representative is challenging the November 12, 2010, effective date for the TDIU grant.
 
With respect to the latter, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed rating decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of clear and unmistakable error (CUE), a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See Rudd at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date).  The record on appeal does not reflect CUE has been raised.  Therefore, no additional action will be taken by the Board at this time with regard to a TDIU.

Finally, in the above noted February 2014 Written Brief Presentation, the Veteran's representative raised additional claims of service connection for a right shoulder disability and for gastroesophageal reflux disease (GERD).  These issues have not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In July 2014, the Board granted entitlement to service connection for degenerative disc disease of the cervical spine and remanded the remaining claims for additional development.  These issues are again before the Board for further appellate review.

In a September 2015 rating decision, the Appeals Management Center increased the disability rating for the Veteran's left thoracic outlet syndrome to 40 percent, effective December 11, 2006.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future adjudication of this appellant's case should take into consideration the existence of these electronic records.
 
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board has determined that further development is needed in this case.  This action is taken to afford the Veteran every possibility of the most beneficial decision.

The Veteran's left thoracic outlet syndrome was rated at 30 percent under Diagnostic Codes 8599-8513 until the most recent rating decision in September 2015.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and '99.'  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 8513 pertains to disabilities of the all radicular groups.  38 C.F.R. § 4.124a (2015).

The Board's July 2014 remand instructions included affording the Veteran a VA examination, in order to identify the nerves impaired (e.g., C7, radial, median, etc.), and/or the radicular groups affected (e.g., upper radicular group, middle radicular group, lower radicular group, or all radicular groups) by the Veteran's left thoracic outlet syndrome, to identify the affects attributable to any nerve impairment (e.g., pain, sensory loss, decrease in grip strength, etc.), to identify whether any functional loss of the left upper extremity attributable to the thoracic outlet syndrome is best described as mild, moderate, moderately severe, or severe.  In addition, the examiner was to identify whether any disability associated with the Veteran's left shoulder is attributable to left thoracic outlet syndrome.
 
Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was provided with a VA examination in September 2015.  The examiner noted hyperactive reflexes in his left biceps and triceps.  In addition, the examiner noted that the Veteran had decreased sensation to light touch in the shoulder, forearm, hand, and fingers on the left.  

In the September 2015 rating decision, the AMC noted that private and VA records consistently reflected left upper extremity weakness, diminished reflexes, decreased sensation, pain, and diminished grip strength throughout the claim period.  The AMC indicated that Veterans Benefits Administration (VBA) Compensation and Pension (C&P) Medical Electronic Performance Support System (EPSS) advised to evaluate thoracic outlet syndrome analogous to the lower radicular group, Diagnostic Code 8512, and that a Compensation Service Bulletin of September 2013 defined a severe condition as one with weakness or diminished reflexes.  A severe disability would warrant a 40 percent disability rating under Diagnostic Code 8512.  As such, the AMC rated the Veteran's left thoracic outlet syndrome as 40 percent disabling under Diagnostic Code 8512.  38 C.F.R. § 4.124a, Diagnostic Code 8512 (2015).

The Board observes that the C&P Medical EPSS provides medical information, tutorial information related to medical terminology and issues, numerous graphics to illustrate various medical definitions and concepts, and special considerations that RVSRs should account for when doing ratings.  All of this information is provided within the context of the body systems of the Rating Schedule and the Diagnostic Codes.  See http://cptraining.vba.va.gov/C&P_Training/Job_Aids/Medical_EPSS.htm. The information provided in the Medical EPSS is intended to be 'an online job reference and information tool.' Id.

The Board finds that remand is necessary in this case, for the following reasons.  The examiner was asked to provide an opinion as to whether the Veteran's left shoulder disability was attributable to his left thoracic outlet syndrome; however, no such opinion was provided.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  The examiner noted that the Veteran had symptoms that affected his entire upper extremity-not only his lower radicular group-but there is no opinion as to whether these symptoms are part of his service-connected left thoracic outlet syndrome, or whether they are part of a separate secondary disorder.  

As such, further opinion is necessary to determine whether the Veteran's thoracic outlet syndrome affects more than his lower radicular group, and would therefore be entitled to a rating under another Diagnostic Code, whether any symptoms in his left upper extremity are attributable to a diagnosis secondary to his service-connected thoracic outlet syndrome, and whether the Veteran has a left shoulder disability that is secondary to his thoracic outlet syndrome.  On remand, all potentially applicable diagnostic code provisions must be considered by the agency of original jurisdiction.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations 
of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician to assess the nature and severity of his left shoulder and thoracic outlet disabilities.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to identify all diagnosed disorders of the left upper extremity. 

The examiner shall specify whether the Veteran's symptoms in the Veteran's left upper extremity, including hyperactive reflexes in his left biceps and triceps and decreased sensation to light touch in the shoulder, forearm, hand, and fingers on the left, are attributable to his service-connected thoracic outlet syndrome, degenerative disc disease of the cervical spine, or are attributed to another diagnosis.  Please explain the etiology of all symptoms not associated with the Veteran's thoracic outlet syndrome.

For all diagnosed disabilities of the left upper extremity, please opine as to the following:

(a)  It is at least as likely as not that any such diagnosed 
disorder of the left upper extremity had its onset in service or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not that any such diagnosed disorder of the left upper extremity has been caused (in whole or in part) by a service-connected disability (to include the service-connected left thoracic outlet syndrome and degenerative disc disease of the cervical spine); and

(c)  It is at least as likely as not that any such diagnosed disorder of the left upper extremity has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If any diagnosed disorder of the left upper extremity has been aggravated by his service-connected left thoracic outlet syndrome or degenerative disc disease of the cervical spine, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  Whether the Veteran's thoracic outlet syndrome affects more than his lower radicular group, and if so identify each group and the extent of severity of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be given.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

